Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joy C. Bell appeals the district court’s order dismissing in part and granting summary judgment in part to Eric Holder on her complaint asserting violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2006 & Supp.2013). We have reviewed the record and Bell’s arguments on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell v. Holder, No. 5:13-cv-00020-FL (E.D.N.C. Nov. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.